Title: From University of Virginia Board of Visitors to Literary Fund Board, 5 October 1824
From: University of Virginia Board of Visitors
To: Literary Fund Board

To the President and Directors of the Literary fund.In obedience to the law requiring that the Rector and Visitors of the University of Virginia should make report annually to the President and Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the sd University, the sd Rector and Visitors make the followingReport.In that of the preceding year it was stated that the buildings for the accomodation of the Professors & Students were in readiness for their occupation, and that the walls of the larger building, intended for a Library and other purposes, were compleated! in the course of this present season  this building has recieved it’s roof, and will be put into a condition for preservation and use, although it’s interior cannot be compleated. it was then also stated that, without awaiting that completion, the institution might be put into operation at the close of this present year were it’s funds liberated from the incumbrances with which they were charged. this obstacle was removed by the act of the legislature of January 27. of the present year concerning the University of Virginia.Inconsequence of this liberation, the board of Visitors at their ensuing meeting, on the 5th of April last, proceeded to take such preparatory measures as could be taken at that time to carry the views of the legislature into effect with as little delay as practicable. from the accounts and estimates then rendered by the Bursar and Proctor, it appeared that on the last day of the preceding year, 1823 the funds in hand and due to the University, of the last loan, and of the arrearages of subscriptions, would be sufficient, when recieved,  to pay all debts then existing on any account, and to leave a sum of about 21,000.D. applicable to the building of the Library; which with the sum of 19,370. D 40½  already paid or provided for that edifice, would put it into a state of safety, and of some uses, until other and more pressing objects should have been accomplished. they considered the University therefore as having had in hand, on the 1st day of the present year 1824. the annuity of this year (clear of all prior claims) as a fund for defraying the current expences of the year, for meeting those necessary towards procuring Professors, paying any commencements of salaries which might be incurred to the end of the year, and to leave a small surplus for contingencies.They found, from a view of the future income, consisting of the annuity, and such rents for buildings as may be reasonably required, that it would not be adequate to the full establishment of the 10. Professorships contemplated by the legislature in their act of Jan. 25. 1819. for establishing the University; but that it might suffice for instituting 8. professorships, for the present, and that the branches of science proposed to be taught in the University might be arranged within the competence of that number, for a time, and until future & favorable circumstances might enable them to add the others, and to lighten  duly the professorships thus overcharged with duties.They proceeded therefore to settle the organisation of the schools, and the distribution of the sciences among them, and they concluded on the same as follows.In the University of Virginia shall be instituted eight professorships, to wit. 1st of Antient languages; 2dly Modern languages; 3. Mathematics; 4. Natural philosophy; 5 Natural history; 6. Anatomy and Medecine; 7. Moral Philosophy; 8. Law.In the school of Antient languages  are to be taught the higher grade of the Latin and Greek languages, the Hebrew, rhetoric, belles lettres, antient history & antient geography.In the school of Modern languages  are to be taught French, Spanish, Italian, German, and the English language in it’s Anglo-Saxon form; also Modern history, & modern geography.In the school is Mathematics  are to be taught Mathematics generally, including the higher branches of Numerical arithmetic, algebra, trigonometry plane and spherical, geometry, mensuration, navigation, conic sections, fluxions or differentials, military and civil architecture.In the school of Natural philosophy  are to be taught the laws and properties of bodies generally, including mechanics, statics, hydrostatics, hydraulics, pneumatics, acoustics, optics, and astronomy.In the school of Natural history  are to be taught, botany, zoology, mineralogy, chemistry, geology, and rural economy.In the school of Anatomy and   Medecine are to be taught anatomy surgery, the history of the progress and theories of medecine, physiology, pathology, materia medica and pharmacyIn the school of Moral philosophy  are to be taught Mental science generally including ideology, general grammar, and ethics.In the school of Law  are to be taught the Common and Statute law, that of the Chancery, the laws Feudal, civil, mercatorial, maritime and of Nature and Nations; and also the principles of government & Political economy.But it was meant that this distribution should give way to occasional interchanges of particular branches of science, among the professors, in accomodation to their respective qualifications.The Visitors were sensible that there might be found in the different seminaries of the US. persons qualified to conduct these several schools with entire competence; but it was neither probable they would leave the situations in which they then were, nor honorable or moral to endeavor to seduce them from their stations: and to have filled the professional chairs with unemployed and secondary characters, would not have fulfilled the object, or satisfied the expectations of our country in this institution. it was moreover believed that, to advance in science, we must avail ourselves of the lights of countries already advanced before us. it was therefore deemed most advisable to resort to Europe for some of the professors, and of preference to the countries which speak the same language, in order to obtain characters of the first grade of science in their respective lines. and, to make the selection with proper information, caution and advisement, it was necessary to send an agent of science and confidence. Francis W. Gilmer, a learned and trustworthy citizen of this state, was appointed, and has proceeded on the mission;  and should his objects be accomplished as early as expected, we count on opening the institution on the 1st day of February next.Could the donation of the last legislature, out of the debt due to this state from the US. have been obtained for the purposes of procuring a library and the apparatus necessary for the several schools the opportunity would have been highly advantageous of having them chosen by this agent, while in Europe, with the advice and assistance of the respective professors. but  the application was not in time to  be acted on before the adjournment of the late Congress. yet some books were indispensible, and some apparatus to make even an imperfect commencement. to procure these articles therefore, & to defray the expences necessary for the other objects of the mission, the board was under the necessity of applying to these purposes a sum of 10,500.D. of the annuity of the present year, and to leave the internal finishing of the Library, however much to be regretted, until some opportunity of greater convenience should occur.There is some reason to doubt, from information recieved whether our agent will be able to effect his objects at as early a day as we had expected. but of this more will be known in time for it’s communication by the Rector with this Report. were it still possible to obtain from the US. a settlement of so much of the claim on them as was appropriated to this institution, in time to find our agent and professors yet in place to invest it, our University would open under auspices highly propitious in comparison with those to which it will be subjected by this unfortunate delay.The success of our Collector in his applications for the arrearages due from subscribers, has not been as great as it has been in further securing the sums which had not yet been secured. the reciepts from this resource, since the date of our last Report have amounted to 2069. D 88.½ C — and the sums deemed sperate and still to be recieved amount to 7468. D 92½ C.The accounts of the reciepts, disbursements, and funds on hand for the year ending with the last month of September, as rendered by the Bursar and Proctor, are given with this Report as is required by law.Th: Jefferson RectorOct 5. 1824.